DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Examiner’s Note
Regarding claim 1 as presently recited renders Ca, Mg and REM remain all optional as the lower limit for all three is 0.  This subsequently renders the limitation of claim 11 optional.  If REM is present it would be La, Ce, Pr or a mixture thereof.  However, REM is itself optional in the independent claim (lower limit of 0).

Claim Rejections - 35 USC § 115 and 101

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

35 U.S.C 101 reads as follows (in part):
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor. 

The present application sets forth incorrect inventorship because “In the rare situation where it is clear that the application does not name the correct inventorship the applicant has not filed a request to correct inventorship the under 37 CFR 1.48, Office personnel should reject the claims under 35 U.S.C. 101 and 35 U.S.C. 115”” (MPEP 2157).
In the case of the instant application it is clear that the inventorship is incorrect.  The claimed scope is obvious over the PG Pub of Paci et al. (US 20121/0071287 A1), hereinafter Paci, which has the same priority date as the instant application.  Further, the document “New SuperDuplex material for application in high pressure synthesis of urea plants” was written jointly by Tubacex (instant application) and Saipem (Paci), and describes this invention as “developed together”.  This paper is written by both present inventors of this application and one of the Paci inventors.  The affidavit filed in this application on May 31, 2022 makes it clear that the SuperDuplex steel of the joint paper is that claimed in this application (point 41).  As the Paci publication and the instant application overlap in scope and are shown by the referenced paper to be “developed together”, but presently contain mutually exclusive inventorships, the inventorships in both applications must be corrected. 
The claim is rejected under U.S.C. 115 and 101 for failing to set forth the correct inventorship for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2008/0138232 A1), hereinafter Kangas, originally of record in the Non-Final Rejection dated October 05, 2021.

Regarding claims 1-9 and 11, Kangas teaches a duplex stainless steel alloy (Claim 1; [0015]) with a composition in weight % as shown in the below table.  

Table
Element
Cl. 1
Cl. 2, 5-9 (3) {4}
Kangas [0015], [0043]+
C
≤0.001-0.03

≤ 0.06
Si
0.001-0.5

≤ 1.0
Mn
0.001-2.5
0.5-2.2
0<Mn≤ 3
Cr
30.0<Cr≤ 35.0
30.5-35.0; (30.5-32.0); {30.5-31.6}
25-35
Ni
5.5-8.0
6.0-7.5
4-10
Mo
2.0-2.5

1-6
W
0.001-2.5
0.02-1
W: 0.1-5% and optionally Cu/W/Co 0.1-10%
Co
0.01-0.8
0.02-0.6

Cu
0.001-1.0
0.10-0.40

N
0.3-0.6

0.3-0.6
Ca
≤ 0.0040

Ca/Mg/Ce total less than 0.1% preferably
Mg
≤ 0.0040


REM
≤ 0.1


Fe & unavoidable impurities
remainder

balance

The compositional proportions disclosed by Kangas in the table overlap applicants claimed proportions and values within the overlap meet the relational requirements of the CRC in claim 1 (for example Ni: 6.5%, Co: 0.5% and Mo of 2.4% is a CRC of 17.48) and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kangas, including those proportions, which satisfy the presently claimed compositional and relational requirements.

Regarding claim 15, Kangas teaches each limitation of claim 1, as discussed above, and further teaches use of duplex stainless steel in pipes welded together ([0003]). 

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicant alleges Kangas does not qualify as analogous art (Pg. 5 [1]-[2]), because it relates to a different type of corrosion and corrosive environment; however, applicant does not claim a type of corrosion nor a corrosive environment; therefore this argument is not commensurate in scope with the claim limitations presented.  A duplex stainless steel is claimed without reference to the environment; and so teaches Kangas.  “[A] reference is analogous to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)” (MPEP 2141.01(1) I), which clearly renders Kangas analogous.
Applicant’s general reference to their examples does not provide statistical and practical significance of all composition ranges (for example, none of the comparative examples have values above the claimed nickel ranges, nor beyond the claimed chromium ranges); nor the CRC range specifically (Pg. 5 [3]), therefore these assertions are not persuasive.  
Applicant is correct that Kangas does not specifically teach the relational expression of applicant (Pg. 5 [4]); however, the compositional ranges disclosed by Kangas overlap applicants claimed proportions.  In these ranges there are values which meet the claimed relational expressions.  Applicant further refers to specific examples (Pg. 5 [5]-Pg. 6 [2]; affidavit 25), which is not persuasive as again, the examiner did not rely upon any specific examples in their restriction, where Kangas renders the claimed features obvious over the prior art.  Further, the prior art is prior art for all it teaches, including the overlapping proportions.  The composition of Kangas overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kangas, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).
Applicant’s repeated and consistent argument to Kangas not teaching a urea environment is not persuasive (Pg. 6 [3]-Pg. 7 [1]; affidavit 8-16, 22, 27-30) as no urea environment or use is presently claimed (claims drawn to urea are presently withdrawn, see Response to Election/Restriction Filed July 06, 2021).  Similarly, the arguments to the type of corrosion resistance present (Pg. 7 [2]-Pg. 8 [3]) are not claimed, minimally a corrosion rate coefficient in the form of an equation related to the elemental composition is claimed; however, this is not correlated in the claims nor defined in the specification as measured in a particular environment.  The composition of Kangas overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kangas, including those proportions satisfying the presently claimed relational to corrosion and compositional requirements (MPEP 2144.05 I).
	Applicant’s arguments to Annex 4 (Pg. 8 [4]-Pg. 10 [2]) are not able to be addressed at this time, as the copy of the table referenced in the shared document, affidavit and remarks are all to blurry/unreadable to be considered by the office.
	Applicants arguments to the nickel amount being limited is not persuasive as there is no data above the upper limit that provides a statistical and practical relevance to the upper limit of nickel, nor for the upper range of the CRC range (Pg. 10 [3]; affidavit 18-20, 23-25); (the highest value for which evidence is provided is in fact 17.03 (table 3)). (MPEP 716.02(b)).
	Arguments to the specific need (Pg. 10 [4]; affidavit 17, 32-45) is not persuasive as a whole.  Applicant has persuasively shown that there was a persistent need for materials for use in urea plants and that the claimed invention meets these needs.  However, applicant themselves acknowledge (affidavit 32) that the long-felt need has in fact been satisfied by the invention of Safurex, prior to the invention of applicant.  The lead times being long (32 affidavit) lead times do not preclude the fact that Safurex does in fact meet the need of a material for urea production.  Indeed, the affidavit specifically states that there is a market need for “alternative products” (affidavit 39), which is in and of itself an admission that a product exists that meets the long felt need.  Applicant has not proffered evidence that their product works better or solves a more intensive problem than Safurex; therefore, they have not met a long felt need that others have failed at solving.  Applicant alleges that Safurex does not solve the problem of corrosion under high temperature; however this is not supported by evidence, and is not persuasive as a statement of opinion in the affidavit and specification; and is therefore not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784